TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00449-CR


                                 Tyrus Andre Davis, Appellant

                                                 v.

                                  The State of Texas, Appellee


                 FROM THE 264TH DISTRICT COURT OF BELL COUNTY
             NO. 78372, THE HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Tyrus Andre Davis seeks to appeal a judgment of conviction for

burglary of a habitation with intent to commit another felony. See Tex. Penal Code § 30.02(d).

The trial court has certified that (1) this is a plea-bargain case and Davis has no right of appeal,

and (2) Davis has waived the right of appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (b).



                                              __________________________________________
                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: July 19, 2018

Do Not Publish